IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1092
                             Filed November 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KRISTY DANAE RATTRAY,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Lawrence P.

McLellan (sentencing) and Peter A. Keller (guilty plea), Judges.



       Kristy Danae Rattray appeals her guilty plea and sentence for possession

of a controlled substance with intent to deliver and failure to possess a tax stamp.

AFFIRMED.




       Jamie L. Hunter of Dickey & Campbell Law Firm, P.L.C., Des Moines, for

appellant.

       Thomas J. Miller, Attorney General, and Jean C. Pettinger and Tyler J.

Buller, Assistant Attorneys General, for appellee.



       Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                         2


MULLINS, Judge.

       Kristy Danae Rattray appeals her guilty plea and sentence for possession

of a controlled substance with intent to deliver and failure to possess a tax stamp.

She contends her counsel was ineffective and the district court abused its

discretion in sentencing. For the reasons stated herein, we affirm.

       I.     Background Facts and Proceedings

       On October 31, 2014, detectives executed a search warrant on a home in

Des Moines occupied by six persons including Rattray. The search uncovered,

among other things, 14.3 grams of methamphetamine. Rattray was charged with

one count of possession of a controlled substance with intent to deliver

methamphetamine, in an amount in excess of five grams, and one count of

failure to possess a tax stamp.

       On February 25, 2015, the State filed a notice of additional witnesses,

having already filed a notice of additional witnesses on February 12. The State

sought a continuance of the trial that was scheduled for March 2, which the

district court granted over Rattray’s objection. Rattray also resisted the State’s

February 25 notice of additional witnesses.      At the March 3 hearing on the

State’s notice, Rattray decided to accept a plea offer from the State—in which

she pled to a lesser-included offense for the possession charge and to the tax

stamp charge—and entered her guilty plea. At a sentencing hearing on May 26,

Rattray argued for a deferred judgment; the State argued for a fifteen-year prison

sentence. Rattray was sentenced to no more than ten years for the possession

charge and no more than five years on the tax stamp charge, with the sentences
                                         3


to run consecutive to each other. The sentences were suspended, and Rattray

was placed on probation for a period of three years. Rattray appeals.

       II.     Standard and Scope of Review

       We may consider an ineffective-assistance-of-counsel claim for the first

time on appeal, and our review is de novo. See State v. Philo, 697 N.W.2d 481,

485 (Iowa 2005). In order to prove an ineffective-assistance-of-counsel claim, an

appellant must show by a preponderance of the evidence that counsel (1) failed

to perform an essential duty and (2) prejudice resulted. See State v. Tompkins,

859 N.W.2d 631, 637 (Iowa 2015). We can resolve ineffective-assistance-of-

counsel claims under either prong. State v. Ambrose, 861 N.W.2d 550, 556

(Iowa 2015).

       “We review sentencing decisions for abuse of discretion or defect in the

sentencing procedure.” State v. Hopkins, 860 N.W.2d 550, 553 (Iowa 2015).

“An abuse of discretion will only be found when a court acts on grounds clearly

untenable or to an extent clearly unreasonable.” Id. (quoting State v. Leckington,

713 N.W.2d 208, 216 (Iowa 2006)). “We give sentencing decisions by a trial

court a strong presumption in their favor.” Id.

       III.    Analysis

               A.    Ineffective Assistance of Counsel

       On appeal, Rattray raises three claims of ineffective assistance of

counsel: (1) counsel was ineffective for allowing Rattray to enter into a plea

without a sufficient factual basis; (2) counsel was ineffective for allowing Rattray

to enter a guilty plea that was not knowing, voluntary, and intelligent; and
                                          4


(3) counsel was ineffective for failing to correct the district court’s mistaken belief

the parties’ plea agreement included a consecutive sentence recommendation.

       As to her first argument, “[a] factual basis is required for a guilty plea.”

State v. Velez, 829 N.W.2d 572, 576 (Iowa 2013). “In evaluating whether a

factual basis exists to support a guilty plea, we may examine ‘the minutes of

testimony, statements made by the defendant and the prosecutor at the guilty

plea proceeding, and the presentence investigation report.’” Id. (citation omitted).

“[T]he ‘record does not need to show the totality of evidence necessary to

support a guilty conviction, but it need only demonstrate the facts that support the

offense.’” Id. (citation omitted); see also Rhoades v. State, 848 N.W.2d 22, 29

(Iowa 2014) (noting the record need only “demonstrate[] the facts to support the

elements of the offense”).

       Rattray contends there was inadequate evidence she had possession or

knowledge of the methamphetamine or that she possessed seven grams or more

of methamphetamine, as required for the tax stamp charge.               However, the

minutes of testimony state one witness—who claimed to be Rattray’s

roommate—informed police Rattray lived at the residence at issue and stayed in

the bedroom where at least 7.5 grams of methamphetamine were found. This

same witness indicated he purchased methamphetamine from Rattray.                 The

minutes of testimony further state a purse was found in this same bedroom that

contained approximately 2.2 grams of methamphetamine. A man identified as

Rattray’s boyfriend also stated Rattray was dealing methamphetamine.              This

testimony was confirmed by a third witness in the house, who informed police

she received methamphetamine from Rattray and knew Rattray was selling it to
                                          5


other people. Moreover, Rattray admitted she committed both offenses at the

hearing. She stated, “I had methamphetamine in my bedroom that I used at the

house that was raided. It was on the floor. I did put it there. And they [the

police] found it in the house.” She further admitted she had not acquired a tax

stamp, she possessed more than seven grams of methamphetamine, and had

not affixed a tax stamp to the drugs.         Based on these circumstances, we

conclude there was a sufficient factual basis for Rattray’s plea; accordingly, her

counsel was not ineffective. See State v. Dudley, 766 N.W.2d 606, 620 (Iowa

2009) (“[C]ounsel has no duty to raise an issue that has no merit.”).

       As to Rattray’s remaining ineffective-assistance-of-counsel claims, the

record lacks the necessary development of what transpired between Rattray and

her counsel at the March 3 hearing. We find the record is inadequate to address

her claims on direct appeal and thus preserve them for postconviction-relief

proceedings. See State v. Johnson, 784 N.W.2d 192, 198 (Iowa 2010).

              B.     Sentencing

       Rattray alleges the district court improperly believed the plea agreement

provided the sentences would run consecutively; thus, the court’s mistaken

understanding could not be used as a basis for sentencing, and the sentence

constitutes an abuse of discretion. Rattray also claims the district court abused

its discretion in denying a deferred judgment, citing only the district court’s failure

to mention the possibility of a deferred judgment at the time of sentencing,

arguing this indicates the court failed to consider it as an option. When, as here,

the sentence given “falls within the statutory parameters, we presume it is valid

and only overturn for an abuse of discretion or reliance on inappropriate factors.”
                                           6

Hopkins, 860 N.W.2d at 554. “To overcome the presumption [of validity], we

have required an affirmative showing the sentencing court relied on improper

evidence.” Id. (alteration in original) (citation omitted).

       As to the first argument, at the time Rattray entered her plea, the State

informed the court of the contents of the plea agreement, including that “the

parties will recommend consecutive sentences; however, the parties are free to

argue for any legal disposition available to the Court.” Thus, at sentencing, the

district court imposed consecutive sentences, based upon its understanding of

“the plea agreement of the parties that whatever sentence is imposed would run

consecutive.” Rattray has failed to identify any evidence in the record that would

have notified the district court that its understanding was in error, if in fact it was.

We conclude the imposition of a consecutive sentence was not an abuse of

discretion.

       As to Rattray’s second argument, the district court explicitly stated it

“considered all sentencing options that are available by statute.” It concluded

that, “to render a judgment and sentence that provides the maximum opportunity

for Ms. Rattray to become rehabilitated and to protect the community from further

offenses by her,” it had two options: to send Rattray to prison or put her on

probation. The district court considered “Rattray’s age, the nature of the offenses

committed here, her employment history, her history of substance abuse, [and]

her past record of convictions.” See id. at 553 (listing relevant factors to consider

when imposing a sentence to include: “the nature of the offense, the attending

circumstances, defendant’s age, character and propensities and chances of [the

defendant’s] reform” (citation omitted)); see also Iowa Code § 907.5(1) (2015)
                                          7


(listing as factors “[t]he defendant’s prior record of convictions and prior record of

deferments of judgment,” “[t]he defendant’s employment circumstances,” “[t]he

defendant’s family circumstances,” “[t]he defendant’s mental health and

substance abuse history and treatment options available in the community and

the correctional system,” “[t]he nature of the offense committed,” and “[s]uch

other factors as are appropriate”).       The district court explicitly considered

Rattray’s desire to see her children, her lack of an extensive criminal record, but

also the organized nature of the drug sales in which she was participating when

both imposing and suspending her sentence.           The district court adequately

explained its reasoning for the sentence imposed and was not required to justify

its rejection of other sentencing options. See State v. Thomas, 547 N.W.2d 223,

225 (Iowa 1996) (“The district court must demonstrate its exercise of discretion

by stating upon the record the reasons for the particular sentence imposed. The

sentencing court, however, is generally not required to give its reasons for

rejecting particular sentencing options.” (citation omitted)). We find no abuse of

discretion.

       IV.    Conclusion

       Accordingly, we find there was a sufficient factual basis for Rattray’s guilty

plea and therefore her counsel was not ineffective. We further find the district

court did not abuse its discretion in imposing Rattray’s sentence. We preserve

Rattray’s remaining ineffective-assistance-of-counsel claims for postconviction-

relief proceedings.

       AFFIRMED.